Case 18-09108-RLM-11             Doc 843      Filed 11/21/19        EOD 11/21/19 16:43:34        Pg 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 In re:                                                      Chapter 11
                           1
 USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                          Debtor.


             AMENDED NOTICE OF MOTION AND TELEPHONIC HEARING

          PLEASE TAKE NOTICE that on November 4, 2019 USA Gymnastics, as debtor and

debtor in possession in the above-captioned chapter 11 case (the “Debtor”), filed the Debtor’s

Fourth Motion For Order Extending The Debtor’s Exclusive Periods To File And To Solicit

Acceptances Of A Chapter 11 Plan [Dkt. 829] (the “Motion”).

          PLEASE TAKE FURTHER NOTICE that the Motion has been set for a telephonic hearing

(the “Telephonic Hearing”) on November 25, 2019 at 1:30 p.m. (Prevailing Eastern Time).

          PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Telephonic Hearing by conference call is 1-888-273-3658, passcode:

9247462#. All callers shall keep their phones muted unless addressing the Court. All callers must

identify themselves and the party(ies) they represent when addressing the Court. Callers shall not

place their phones on hold during the Telephonic Hearing.




1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11        Doc 843     Filed 11/21/19    EOD 11/21/19 16:43:34        Pg 2 of 2



       PLEASE TAKE FURTHER NOTICE that copies of the Motion may be accessed through

the case website at: https://omniagentsolutions.com/usagymnastics, or by contacting the Debtor’s

attorneys, on PACER, or from the Clerk of the Court.

Dated: November 21, 2019                           Respectfully submitted,

                                                   JENNER & BLOCK LLP

                                                   By: /s/ Catherine Steege

                                                   Catherine L. Steege (admitted pro hac vice)
                                                   Dean N. Panos (admitted pro hac vice)
                                                   Melissa M. Root (#24230-49)
                                                   353 N. Clark Street
                                                   Chicago, Illinois 60654
                                                   Tel: (312) 923-2952
                                                   Fax: (312) 840-7352

                                                   csteege@jenner.com
                                                   dpanos@jenner.com
                                                   mroot@jenner.com

                                                   Counsel for the Debtor




                                               2
